Case 1:19-cv-24168-RNS Document 50 Entered on FLSD Docket 08/13/2020 Page 1 of 1


                              United States District Court
                                        for the
                              Southern District of Florida

   Mauricio Galarza-Martinez,               )
   Plaintiff,                               )
                                            )
   v.                                       )
                                              Civil Action No. 19-24168-Civ-Scola
                                            )
   BP Exploration and Production Inc.       )
   and BP America Production                )
   Company, Defendants.
                                 Order to Show Cause
          On July 9, 2020, the Court granted the Plaintiff’s motion to withdraw as
  counsel. (ECF No. 46.) The Order provided the Plaintiff with 30 days (by August
  10, 2020) to either (a) retain new counsel and have counsel file a notice of
  appearance or (b) file a notice with the Court that the Plaintiff wishes to represent
  himself. The Order further stated that “[i]f the individual Plaintiff fails to do either
  (a) or (b) by that date, the Court will strike your pleadings and dismiss the case.”
  (Id.) To date, the Plaintiff has not complied with the Court’s order.
          Therefore, this Court orders the Plaintiff to comply with the Court’s order
  or show cause for his failure to do so by August 18, 2020. Failure to comply
  with this order will result in the Court striking the Plaintiff’s pleadings and
  dismissing the case. The Court further directs the Clerk to mail this order to the
  address listed below.

        Done and ordered in chambers, at Miami, Florida, on August 12, 2020.


                                                 ________________________________
                                                 Robert N. Scola, Jr.
                                                 United States District Judge
  Copies to:

  Mauricio Galarza Martinez
  852 S.W. 13th Ave. Apt #3
  Miami, FL 33135
